Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/03/2021 has been entered.  Claims 1 and 8 have been amended.  No claims have been added or cancelled.  Claims 1-20 are still pending in this application, with claims 1 and 8 being independent. 
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 8, 10, 12-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0085513; hereinafter Chen) in view of Rico Alvarino et al. (US 2017/0324529; hereinafter Rico Alvarino).

Regarding claim 1, Chen shows a method (Figure 7 shows a method performed in part by a UE in Figure 8) performed by a device, comprising:
determining a target transmission pattern from a set of candidate transmission patterns, the target transmission pattern being indicated by a signal (Figure 7; Par. 0207-0210: noted determination of a transmission mode (i.e. transmission pattern) from a set of transmission modes is performed based on receiving downlink control information (DCI) in a downlink control channel, where the downlink control information is configured to indicate an allocation of uplink resources with a clustered uplink resource allocation protocol or a contiguous uplink resource allocation protocol.) and one of the set of candidate transmission patterns comprising a downlink part and an uplink part (Par. 0164, 0202; noted PDCCHs indicate the frequency domain resource allocations for the uplink and downlink.); and
based on the target transmission pattern (Figures 7-8; Par. 0207-0210; noted communication between base station and UE is performed based on the allocated uplink resource based on the indicated uplink resource allocation protocol.).  
Chen shows all of the elements, as discussed above.  Chen does not specifically show receiving an indication related to a rate match from a network device, the received indication indicating that a resource is not for a downlink transmission to the device and performing communication based on the received indication.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Rico Alvarino.  Specifically, Rico Alvarino shows receiving an indication related to a rate match from a network device, the received indication indicating that a resource is not for a downlink transmission to the device and performing communication based on the received indication (Figures 12-13; Par. 0095-0096, 0127; noted at 1232, the UE may receive instructions regarding the transmission of the SRS. The UE may apply the instructions received from the eNB, e.g., at 1238 in FIG. 13, in the determining to adjust, at 1210, at least the uplink transmission.  The UE may adjust the uplink transmission by puncturing or rate matching at least a portion of the symbols of the uplink transmission to facilitate switching.).
In view of the above, having the system of Chen, then given the well-established teaching of Rico Alvarino, it would have been obvious before the effective filing date of the application to modify the system of Chen as taught by Rico Alvarino, in order to provide motivation to enable the UE to address the challenges associated with such collisions (Par. 0010 of Rico Alvarino).
Regarding claim 3, modified Chen shows wherein the signal is a signal for performing Cyclic Redundancy Check (CRC) and wherein the target transmission pattern is indicated by one 
Regarding claim 5, modified Chen shows wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part (Chen: Par. 0164, 0202; noted PDCCHs indicate the frequency domain resource allocations for the uplink and downlink.), and 
the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts (Chen: Figures 7-8; Par. 0156, 0190-0197; noted there are C(10,4)=210 ways of selecting two sets of starting and ending RBs from a set of 10 RBs to define all possible ways of forming 2 clusters in the resource allocation performed with respect to the method of Figure 7.).  
Regarding claim 6, modified Chen shows wherein the signal transmitted in the target transmission pattern indicates one or more of: 
the time duration of the DL transmission part and/or the UL transmission part (Chen: Figures 7-8; Par. 0156, 0190-0197; noted there are C(10,4)=210 ways of selecting two sets of starting and ending RBs from a set of 10 RBs to define all possible ways of forming 2 clusters in the resource allocation performed with respect to the method of Figure 7.); 
the subcarrier space of the DL transmission part and/or the UL transmission part (Chen: Figures 7-8; Par. 0156, 0190-0197; noted there are C(10,4)=210 ways of selecting two sets of 
a time duration of a guard period (GP) part between the DL transmission part and the UL transmission part; and 
whether there is communication on the DL transmission part or the UL transmission part (Chen: Figures 7-8; Par. 0156, 0190-0197; noted there are C(10,4)=210 ways of selecting two sets of starting and ending RBs from a set of 10 RBs to define all possible ways of forming 2 clusters in the resource allocation performed with respect to the method of Figure 7.).  
Regarding claim 8, Chen shows a device (Figures 8 and 10 shows a UE for performing in part the method of Figure 7.) for performing communication, comprising: 
a controller (Figures 8 and 10 shows a processor.) configured to: determine a target transmission pattern from a set of candidate transmission patterns, the target transmission pattern being indicated by a signal (Figure 7; Par. 0207-0210; noted determination of a transmission mode (i.e. transmission pattern) from a set of transmission modes is performed based on receiving downlink control information (DCI) in a downlink control channel, where the downlink control information is configured to indicate an allocation of uplink resources with a clustered uplink resource allocation protocol or a contiguous uplink resource allocation protocol.) and one of the set of candidate transmission patterns comprising a downlink part and an uplink part (Par. 0164, 0202; noted PDCCHs indicate the frequency domain resource allocations for the uplink and downlink.); and 
a transceiver configured to perform communication with the network device by using the rarget transmission pattern (Figures 7-8; Par. 0207-0210; noted communication between base 
Chen shows all of the elements, as discussed above.  Chen does not specifically show receiving an indication related to a rate match from a network device, the received indication indicating that a resource is not for a downlink transmission to the device and performing communication based on the received indication.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Rico Alvarino.  Specifically, Rico Alvarino shows receiving an indication related to a rate match from a network device, the received indication indicating that a resource is not for a downlink transmission to the device and performing communication based on the received indication (Figures 12-13; Par. 0095-0096, 0127; noted at 1232, the UE may receive instructions regarding the transmission of the SRS. The UE may apply the instructions received from the eNB, e.g., at 1238 in FIG. 13, in the determining to adjust, at 1210, at least the uplink transmission.  The UE may adjust the uplink transmission by puncturing or rate matching at least a portion of the symbols of the uplink transmission to facilitate switching.).
In view of the above, having the system of Chen, then given the well-established teaching of Rico Alvarino, it would have been obvious before the effective filing date of the application to modify the system of Chen as taught by Rico Alvarino, in order to provide motivation to enable the UE to address the challenges associated with such collisions (Par. 0010 of Rico Alvarino).

Regarding claims 10, 12 and 13, these claims are rejected based on the same reasoning as presented in the rejection of claim 3, 5 and 6, respectively. 
Regarding claim 15, modified Chen shows wherein each of the candidate transmission patterns indicate a unique pattern corresponding to different transmission duration or time 
Regarding claim 16, modified Chen wherein each of the candidate transmission patterns indicate a unique pattern corresponding to different numerologies (Chen: Figures 7-8; Par. 0156, 0190-0197; noted there are C(10,4)=210 ways of selecting two sets of starting and ending RBs from a set of 10 RBs to define all possible ways of forming 2 clusters in the resource allocation performed with respect to the method of Figure 7.).  
Regarding claim 17, modified Chen shows wherein each of the candidate transmission patterns indicate a unique pattern corresponding to different subcarrier spaces in frequency domain (Chen: Figures 7-8; Par. 0156, 0190-0197; noted there are C(10,4)=210 ways of selecting two sets of starting and ending RBs from a set of 10 RBs to define all possible ways of forming 2 clusters in the resource allocation performed with respect to the method of Figure 7.).  


Claims 2, 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rico Alvarino and Tesanovic et al. (US 2013/0102342; hereinafter Tesanovic).

Regarding claim 2, modified Chen shows all of the elements including wherein the signal is a reference signal (Chen: Figures 7-8; Par. 0159-0163; Table 2; noted transmission with UE specific reference signals.).  Modified Chen does not specifically show wherein the target 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Tesanovic.  Specifically, Tesanovic shows wherein the target transmission pattern is indicated by one or more of: 
locations of the reference signal in frequency domain, locations of the reference signal in time domain, densities of the reference signal in frequency domain, densities of the reference signal in time domain, subcarrier spaces of the reference signal in frequency domain, symbol durations of the reference signal in time domain, a number of symbols of the reference signal in time domain,  Appln. No.: 16/319,004initialization parameters or initialization sequences for generating the reference signal, and cyclic shifts of the reference signal (Table 2 shows cyclic shift for demodulation reference signal indicating the cyclic shift to use for deriving the uplink demodulation reference signal.).
In view of the above, having the system of Chen, then given the well-established teaching of Tesanovic, it would have been obvious before the effective filing date of the application to modify the system of Chen as taught by Tesanovic, in order to provide motivation for avoiding unacceptable delay in data transmission and avoiding significant overhead due to the signalling message (Par. 0007-0008 of Tesanovic.).
Regarding claim 7, modified Chen shows all of the elements except the target transmission pattern is from the set of candidate transmission patterns for each of terminal devices served by the network device, without requiring the target transmission pattern be same for each of the terminal devices.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Tesanovic.  Specifically, Tesanovic shows the target transmission pattern is from the set of candidate transmission patterns for each of terminal devices served by the network device, without requiring the target transmission pattern be same for each of the terminal devices (Figures 1-2; Tables 1-2; Par. 0004, 0020, 0024, 0088-0090; noted eNB configures the DCI to be transmitted over the PDCCH to the UEs being served by the eNB.  The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UEs being served by the eNB.  Further noted that the transmission mode in the DCI does not have to be the same for all UEs as given in the specific example of Par. 0088-0090.  In a MU-MIMO operation, the transmission mode is direct to an antenna port configuration where different UEs may be assigned different port numbers.).
In view of the above, having the system of Chen, then given the well-established teaching of Tesanovic, it would have been obvious before the effective filing date of the application to modify the system of Chen as taught by Tesanovic, in order to provide motivation for avoiding unacceptable delay in data transmission and avoiding significant overhead due to the signalling message (Par. 0007-0008 of Tesanovic.).
Regarding claims 9 and 14, this claim is rejected based on the same reasoning as presented in the rejections of claims 2 and 7, respectively.

Claims 4, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rico Alvarino and Kim et al. (US 2014/0119332; hereinafter Kim).
Regarding claim 4, modified Chen shows all of the elements including wherein the target transmission pattern is indicated by locations of the signal in time domain or frequency domain (Chen: Figure 7; Par. 0207-0210; noted detecting which of the clustered uplink resource allocation protocol and the contiguous uplink resource allocation protocol is indicated and in this instance, the transmission pattern is determined not to be empty.  Further noted the different resource allocation combinations discussed in Par. 0190-0197 performed in time domain and frequency domain.).  Modified Chen does not specifically show wherein the signal is a feedback signal, wherein the feedback signal is Acknowledgement (ACK) or Negative Acknowledgement (NACK).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the signal is a feedback signal, wherein the feedback signal is Acknowledgement (ACK) or Negative Acknowledgement (NACK) (Par. 0049; noted time-frequency resources or resource elements respectively carrying DCI (Downlink Control Information)/CFI (Control Format Indicator)/downlink ACK/NACK (Acknowlegement/Negative ACK)/downlink data.).
In view of the above, having the system of Chen, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the application to modify the system of Chen as taught by Kim, in order to provide motivation for improving channel capacity and SINR in next-generation mobile communication systems (Par. 0009 of Kim).
Regarding claim 11, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claim 20, modified Chen shows all of the elements except wherein the signal is a feedback signal or a guard period after a data portion of a downlink region.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the signal is a feedback signal (Par. 0049; noted time-frequency resources or resource elements respectively carrying DCI (Downlink Control Information)/CFI (Control Format Indicator)/downlink ACK/NACK (Acknowlegement/Negative ACK)/downlink data.) or a guard period after a data portion of a downlink region.
In view of the above, having the system of Chen, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the application to modify the system of Chen as taught by Kim, in order to provide motivation for improving channel capacity and SINR in next-generation mobile communication systems (Par. 0009 of Kim).
2AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q244266 Appln. No.: 16/319,004 initialization parameters or initialization sequences for generating the reference signal, and cyclic shifts of the reference signal (Table 2 shows cyclic shift for demodulation reference signal indicating the cyclic shift to use for deriving the uplink demodulation reference signal.).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rico Alvarino and Nishio et al. (US 2013/0136095; hereinafter Nishio).
Regarding claim 18, modified Chen shows all of the elements including wherein the signal is a reference signal, as discussed above.  Modified Chen does not specifically show the signal in a data portion of a downlink region.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Nishio.  Specifically, Nishio shows the signal in a data portion of a downlink region (Figure 11; Par. 0059-0061; noted DCI included in R-PDCCH region in the data portion of the downlink region.).

Regarding claim 19, modified Chen shows all of the elements including wherein the signal is a Cyclic Redundancy Check (CRC), as discussed above.  Modified Chen does not specifically show the signal in a data portion of a downlink region.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Nishio.  Specifically, Nishio shows the signal in a data portion of a downlink region (Figure 11; Par. 0059-0061; noted DCI included in R-PDCCH region in the data portion of the downlink region.).
In view of the above, having the system of Chen, then given the well-established teaching of Nishio, it would have been obvious before the effective filing date of the application to modify the system of Chen as taught by Nishio, in order to provide motivation for reducing erroneous detection of control information, to thereby prevent a decrease in system throughput (Par. 0043 of Nishio).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170366311 A1 – relates to upload control signaling for new radio.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413